Citation Nr: 1632140	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a back injury.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board observes that the January 2012 rating decision also denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  A notice of disagreement was not received as to this issue, therefore it is not before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the issue of service connection for a back disability.

The Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for a back injury.  The Veteran reported to the VA examiner that he suffered injury and strain to his back during active service while performing twenty parachute jumps, with many hard landings, and carrying heavy ammunition for long distances.  In addition, the Veteran stated that his back pain began in his twenties and has increased in severity over the past ten to twenty years.  Based on a review of the record and examination of the Veteran, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of this conclusion, the VA examiner cited the lack of documentation as to diagnosis of or treatment for a back condition during service.  In addition, the examiner noted the lack of documentation of any back condition until 2010.  

The Board finds that the November 2012 VA opinion is inadequate because the opinion was primarily based on the lack of documentation of a back condition during and after the Veteran's active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible"); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service-connection claim, the examination must be adequate).

The VA opinion of record does not reflect adequate consideration of the Veteran's lay statements, both at the VA examination and in the record, concerning his back symptoms during service and after service.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, given the deficiency in the November 2012 VA medical opinion, the Board must remand this case for a supplemental medical opinion.  See Barr, 21 Vet. App. at 311; Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file and a copy of this Remand to the examiner who conducted the November 2012 VA examination regarding the Veteran's back disability or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's back disability.  After a full review of the claims file and this Remand, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's back disability is caused by or related to his active service.  In so opining, the examiner must (1) indicate whether the pathology/disease process associated with the Veteran's back is consistent with the mechanism of injury (performing twenty parachute jumps, with many hard landings, and carrying heavy ammunition for long distances) claimed by the Veteran, and (2) indicate whether the Veteran's description of symptoms (back pain began in his twenties that increased in severity over the past ten to twenty years) makes it likely that the Veteran's current back disorder had its onset in service given the nature of the Veteran's diagnosed back disorder (i.e., does it make sense from a medical point of view).

A complete rationale should be provided for any opinion given.  

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




